Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 1 of 19



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                    Case No. 1:18-cv-23329-RAR

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,

          Plaintiff/Counter-Defendant,
   v.

   MANUEL V. FEIJOO; and
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,

          Defendants/Counter-Plaintiffs.

   _                                                   /

   PLAINTIFF/COUNTER-DEFENDANT’S RESPONSE TO DEFENDANTS’ MOTION TO
       EXCLUDE PLAINTIFF’S EXPERT, DR. HERMAN OR LIMIT TESTIMONY

          Plaintiff/Counter-Defendant, State Farm Mutual Automobile Insurance Company

   (“SFM”), submits the following Response in Opposition to the Motion to Exclude Plaintiff’s

   Expert, Dr. Herman or Limit Testimony (the “Motion”) filed by Defendants, Manuel V. Feijoo,

   M.D. (“Dr. Feijoo”) and Manuel V. Feijoo, M.D., P.A. (the “Clinic”) (collectively

   “Defendants”), on October 26, 2019. [ECF No. 157].

                                         I.   INTRODUCTION

          Defendants’ Motion is factually and legally baseless. In an improper attempt to gain an

   advantage at trial, Defendants seek to exclude SFM’s timely disclosed expert witness, Daniel

   Herman, M.D., Ph.D. (“Dr. Herman”), and limit his testimony. In so doing, they mischaracterize

   the facts and applicable case law, fail to follow prior Court Order in this case that was of their

   own making, and seek remedies with no foundation in the law.

          Contrary to Defendants’ assertions, SFM timely disclosed Dr. Herman and served his


                                                   1
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 2 of 19



   Rule 26 expert report providing his opinions on issues material to Defendants’ Counterclaim,

   prior to the expiration of the September 26, 2019, deadline for the parties to complete discovery

   on the Counterclaim. Contemporaneously with serving Dr. Herman’s Rule 26 report, SFM also

   offered to allow Defendants to depose Dr. Herman after the September 26, 2019 deadline.

          Then, on October 1, 2019, and after the close of discovery, Defendants served a Request

   for Production on SFM relating to Dr. Herman’s report. Notwithstanding the untimely nature of

   the Request, SFM agreed, in good faith, to respond to it by October 16 as a good-faith

   accommodation to Defendants. Exactly as it had promised, SFM served a Response to the

   Request for Production on October 16, 2019, and produced approximately 50 pages of

   responsive documents. Specifically, as it relates to this Motion, and in addition to other

   objections, SFM’s Response objected to Defendants’ request for all of Dr. Herman’s private

   medical records for patients who were insured by State Farm but not at issue in this lawsuit.

          Based on the foregoing, the Court should deny the Motion for the following reasons:

                 SFM’s disclosure of Dr. Herman was timely under the Court’s Scheduling Order
                  and subsequent extensions of the discovery period (both factual and expert
                  discovery);

                 Defendants’ Request for Dr. Herman’s medical records for patients who are not at
                  issue in this litigation is improper, as it seeks irrelevant information that would
                  invade the privacy interests of the individual patients as recognized under Florida
                  law and the Health Insurance Portability and Accountability Act (“HIPAA”);

                 Defendants mischaracterize and misapply case law in arguing for production of
                  protected health information of patients whose treatment is not part of the
                  Counterclaim;

                 Defendants are not prejudiced, and the remedies of excluding Dr. Herman or
                  issuing an adverse inference are not appropriate or permissible in these
                  circumstances; and

                 Dr. Herman’s opinion directly relates to Defendants’ Counterclaim and is neither
                  irrelevant, nor duplicative of Dr. Patrick Jacob’s expert opinion.

   Accordingly, SFM respectfully requests the Court to deny Defendants’ Motion.

                                                   2
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 3 of 19



                       II.   FACTUAL AND PROCEDURAL BACKGROUND

            The factual and procedural history of the expert witness disclosures and discovery in this

   case—both during the initial discovery period on SFM’s claims and subsequent discovery period

   on Defendants’ Counterclaim—is critical to understanding the meritless factual assertions and

   legal arguments raised in Defendants’ Motion. A timeline describing the pertinent events is as

   follows:

            1.      On November 2, 2018, the Court (Chief Judge Moore) issued a trial order that

   established a discovery deadline of June 10, 2019, and did not set a deadline for the parties to

   disclose expert witnesses. [ECF No. 14].

            2.      Accordingly, on May 2, 2019, the parties filed a Joint Stipulation and Motion

   asking the Court to set an expert-disclosure deadline and allow approximately six weeks for

   expert depositions following the disclosures. [ECF No. 52]. Shortly thereafter, on May 6, 2019,

   the Court ruled that expert disclosures are part of discovery and are governed by the general

   discovery deadline. The Order also extended the discovery deadline ten days to June 20, 2019.

            3.      SFM disclosed its expert witness, Patrick Jacob, M.D., and e-mailed his Rule 26

   expert report to Defendants, on May 10, 2019—41 days before the June 20, 2019, discovery

   deadline.1 Defendants, however, took an approach designed to deny SFM its right to depose

   Defendants’ expert witnesses. At 3:59 p.m. on June 20, 2019—the last day of discovery—

   Defendants sent SFM an e-mail disclosing Michael Miscoe and J’Amy Kluender as their expert

   witnesses and serving their Rule 26 reports. Mot. to Compel Expert Dep., Ex. A [ECF Nos. 65,

   65-1]. Despite SFM’s numerous previous requests for Defendants’ experts, this was the first time

   Defendants disclosed Mr. Miscoe and Ms. Kluender (or any expert).


   1
       Defendants never requested Dr. Jacob’s deposition.


                                                    3
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 4 of 19



          4.      SFM accepted the disclosures and reports of Mr. Miscoe and Ms. Kluender, and

   simply asked Defendants to produce them for deposition after the June 20, 2019, discovery

   deadline. Defendants, however, flatly refused with an e-mail stating “[t]he expense and time

   associated with further expert discovery would be grossly disproportional to this $200,000 case

   and we would therefore oppose any further extensions than have already been granted by the

   Court. A true and correct copy of the June 26, 2019 email is attached hereto as Exhibit “A.”

   Federal Rule of Civil Procedure 26(b)(4)(A) explicitly authorizes a party to take depositions of

   the opposing party’s “expert[s] whose opinions may be presented at trial.” Thus, Defendants’

   proportionality objection to the depositions of Mr. Miscoe and Ms. Kluender was a baseless and

   an obvious pretext for denying SFM the expert depositions and prejudicing SFM’s trial

   preparation.

          5.      Defendants’ unjustified refusal to produce Mr. Miscoe and Ms. Kluender for

   deposition forced SFM to file a motion to compel their depositions, or alternatively, to strike

   them as expert witnesses on July 9, 2019. [ECF No. 65].

          6.      Earlier, on June 3, 2019, Chief Judge Moore issued two Orders: a) an Order

   granting Defendants’ Motion to Dismiss SFM’s FDUTPA claim (Count I of the original

   Complaint) with leave to amend [ECF No. 56]; and b) an Order reassigning this case to Judge

   Rodolfo Ruiz. [ECF No. 57].

          7.      On August 9, 2019, Judge Ruiz granted SFM’s motion to compel the depositions

   of Mr. Miscoe and Ms. Kluender and required them to attend depositions on or before August 9,

   2019. [ECF No. 78].

          8.      To summarize, the above events and Orders established the following procedures

   for expert disclosures and discovery in this case: i) there is no separate deadline for expert



                                                  4
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 5 of 19



   disclosures in advance of the general discovery deadline; ii) expert disclosures and Rule 26

   reports are part of discovery and must be served before expiration of the discovery deadline; and

   iii) if a party discloses an expert and serves a Rule 26 report at or near the discovery deadline, the

   disclosing party must make the expert available for deposition after the deadline.

          9.      On June 16, 2019, SFM filed its Amended Complaint as authorized by the Court’s

   Order on Defendants’ Motion to Dismiss. [ECF Nos. 56, 60].

          10.     On July 1, 2019, Defendants filed an Answer and Affirmative Defenses to SFM’s

   Amended Complaint, which included a Counterclaim to recover PIP benefits on the unpaid PIP

   claims that are the subject of SFM’s claim for declaratory relief in its Amended Complaint. [ECF

   No. 74].

          11.     The Counterclaim filing created a major dilemma for SFM because the June 20,

   2019 discovery deadline had passed, leaving SFM with no ability to obtain an expert, conduct

   discovery, or otherwise prepare a defense to the Counterclaim’s allegations.2 Accordingly, SFM

   filed a Motion for Separate Trial of the Counterclaim (“Motion for Separate Trials”) on July 25,

   2019, which repeatedly emphasized SFM’s need to retain an expert witness in order to defend

   the Counterclaim. [ECF No. 100 at 1-4, 6].

          12.     On August 2, 2019, before any further briefing on SFM’s Motion for Separate

   Trials, the parties’ counsel attended a telephonic status conference with Judge Ruiz. [ECF No.

   107]. In this conference, Judge Ruiz stated that: i) he did not intend to conduct two trials in this

   case; and, therefore, ii) he was considering resolving the prejudice to SFM resulting from the

   timing of the Counterclaim by continuing the trial scheduled in September 2019 to allow SFM to

   prepare a defense to the Counterclaim. As such, Judge Ruiz asked Defendants and SFM to

          2
           This is not to suggest that Defendants were in the wrong for filing their Counterclaim
   when they did.


                                                     5
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 6 of 19



   provide an estimate of the additional time needed for discovery on the Counterclaim in their

   forthcoming Response and Reply to SFM’s Motion for Separate Trials, respectively.

          13.     Incredibly, Defendants’ Response to the Motion for Separate Trials asserted that

   SFM should be given a mere seven days to conduct discovery on Defendants’ Counterclaim.

   [ECF No. 105 at 7]. On the other hand, SFM’s Reply in support of its Motion for Separate Trials

   suggested it could complete discovery on the Counterclaim in 60 – 90 days. [ECF No. 112 at 6].

   SFM reiterated its need to “retain an expert witness, secure his or her opinions regarding medical

   services provided to 46 patients, and prepare a Rule 26 expert witness report and disclosure” in

   order to defend the Counterclaim. [Id.]

          14.     On August 14, 2019, Judge Ruiz issued an Omnibus Order continuing the trial of

   this case from the September 2019 docket to the docket beginning on November 12, 2019. [ECF

   No. 115]. Regarding discovery, Paragraph 3 of the Omnibus Order stated that “[t]he discovery

   deadline is EXTENDED through September 16, 2019, for the limited purpose of engaging in

   discovery on Defendants’ counterclaim only.” Id. (emphasis in original). Importantly—and just

   like Chief Judge Moore’s November 2, 2018, trial order—the Omnibus Order did not set a

   deadline for the parties to disclose expert witnesses on the Counterclaim in advance of the

   September 16, 2019 general discovery deadline.

          15.     On September 16, 2019, SFM’s counsel, Ken Hazouri, and Defendants’ counsel,

   Jerry Pivnik, attended the deposition of Dr. Feijoo on the Counterclaim. During a lunch break,

   the parties initiated settlement negotiations and agreed to adjourn Dr. Feijoo’s deposition and

   mutually extend the September 16, 2019 discovery deadline on the Counterclaim for ten days to

   allow additional time to see if they could reach a settlement. Following the break, Mr. Hazouri

   and Mr. Pivnik put their agreement on the record:



                                                    6
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 7 of 19



          Mr. Hazouri: Based on that second contingency of having to move forward with
                       the litigation, the parties have agreed to extend the discovery
                       deadline, the general discovery deadline, on the counterclaim
                       that is today, ten days. So from today the 16th to September
                       26th?

          Mr. Pivnik:     Correct.
                                               ***
          Mr. Hazouri: And so then I believe that’s it because it captures the retake – the
                       restarting up again of Dr. Feijoo’s deposition, if necessary. And it
                       continues the discovery deadline of today by ten days. And
                       we’ve talked about you’re going to get back to me by 5:00 on
                       Thursday, saying whether the perimeters [sic – parameters] that
                       we’ve talked about are acceptable or not to your – to defendants.
                       And that’s the deal, as I understand it.

          Mr. Pivnik:     So confirmed.

   See Exhibit “B”, Feijoo Dep., Sept. 16, 2019, at 5–6 (emphasis supplied). As expressly

   “confirmed” by Mr. Pivnik, SFM and Defendants agreed to a general extension of the September

   16, 2016 discovery deadline—without any limitations, caveats, or carve-outs—in order to allow

   more time for settlement negotiations.

          16.     Also on September 16, 2019, the Court issued an Order in response to

   Defendants’ motion seeking an extension, providing that “[t]he discovery deadline is extended

   through September 26, 2019 for the limited purpose of engaging in discovery on Defendants’

   counterclaim.” [ECF No. 137]. Just like the parties’ on-the-record stipulation, the Order contains

   no limitations, caveats, or carve-outs for the discovery extension.

          17.     On September 25, 2019, SFM timely disclosed Dr. Herman as its expert witness

   on Defendants’ Counterclaim and served Dr. Herman’s Rule 26 expert report on Defendants.

   Approximately 30 minutes later, SFM’s counsel sent Defendants’ counsel a second e-mail

   stating “SFM is agreeable to your deposing Dr. Herman within a reasonable time after the

   discovery cutoff date of September 26, 2019. If you wish to depose Dr. Herman, please promptly



                                                    7
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 8 of 19



   provide use with proposed dates/times for the deposition, and we will coordinate them with you.”

   [ECF No. 157-3 at 12].

          18.     Despite the Court’s September 16, 2019 Order unequivocally granting a general

   extension of the discovery deadline on the Counterclaim to September 26, 2019, and Mr.

   Pivnik’s on-the-record stipulation to this same general extension, his co-counsel, Andrew

   Baratta, responded to the e-mails disclosing Dr. Herman with an e-mail falsely stating that “[t]he

   extension beyond [9/16/19] to 9/26 was expressly limited to finishing Dr. Feijoo’s deposition

   and responding to written discovery requests.” [ECF No. 157-3 at 9–10] (emphasis supplied).

          19.     Mr. Baratta’s e-mail also asserted that the prior arguments and rulings regarding

   the Defendants’ expert witnesses, Mr. Miscoe and Ms. Kluender, somehow supported the

   conclusion that Dr. Herman was not timely disclosed. These baseless assertions ignored the fact

   that: a) the Court had allowed Defendants to disclose Mr. Miscoe and Ms. Kluender on the last

   day of discovery so long as they were subsequently made available for deposition; and b) while

   Defendants had refused to produce Mr. Miscoe and Ms. Kluender for deposition after disclosing

   them on the last day of discovery, SFM offered to produce Dr. Herman for deposition. The

   undersigned sent an e-mail back to Mr. Baratta explaining all of the above to him. Id.

          20.     For his part, Mr. Pivnik asserted that the extension of “the general discovery

   deadline” he explicitly “confirmed” on the record somehow did not include service of expert

   witness disclosures and reports. Id. at 9. Likewise, Defendant’s Motion incorrectly asserts SFM

   “failed to disclose Dr. Herman as an expert until September 26, 2019, 3 which was after the

   expiration of the expert disclosure deadline.” [ECF No. 157 at 1] (emphasis added).

   Conspicuously absent from this baseless assertion is the purported date Defendants claim was the

          3
          This date is incorrect. SFM disclosed Dr. Herman and served his expert report on
   September 25, 2019. [ECF No. 157-3 at 12].


                                                   8
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 9 of 19



   deadline for expert disclosures on their Counterclaim. This is because there was no expert-

   disclosure deadline separate from the general discovery deadline for Counterclaim discovery of

   September 16, 2019, which was extended to September 26, 2019, by stipulation and court order.

          21.    Even though Defendants had (and have) no valid argument that SFM’s disclosure

   of Dr. Herman was somehow untimely, SFM worked with Defendants in a good-faith effort to

   resolve their concerns and avoid the necessity of court involvement on the issue. In addition to

   agreeing to produce Dr. Herman for deposition after the September 26, 2019 discovery deadline,

   SFM also agreed to accept a post-deadline Request for Production from Defendants relating to

   Dr. Herman, and to shorten the time for SFM’s response to it, so Defendants would receive

   responsive, non-objectionable documents in advance of Dr. Herman’s deposition. Defendants

   agreed they would not move to strike Dr. Herman or his opinions on the grounds that his

   disclosure and Rule 26 report were untimely.

          22.     The terms of this agreement regarding Dr. Herman-related discovery are

   documented in the undersigned’s October 4, 2019, e-mail to Mr. Pivnik.4 [ECF No. 157-3 at 1].

   Pertinent to this Motion, the e-mail states “State Farm Mutual accepts Defendants’ Request for

   Production served on 10/1/19 as timely and agrees to respond to the Request for production on

   or before 10/16/19, the day before Dr. Herman’s deposition.” Id. (emphasis supplied). This term

   is reiterated in Defendants’ Agreed Motion to Extend Discovery Cutoff and Shorten Time for

   State Farm to Comply with Request to Produce Related to New Expert Witness, which states:

   “State Farm has also agreed to accept as timely a Request for Production that Defendants served

   on Oct. 1, 2019, as to State Farm’s relationship with Dr. Herman and to respond to the

   discovery by Oct. 16, the day before Dr. Herman’s deposition.” [ECF No. 144 at 1] (emphasis

          4
            Mr. Pivnik’s return e-mail confirming his agreement to those terms is attached hereto as
   Exhibit ”C.”


                                                   9
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 10 of 19



   supplied).

          23.      As is made clear by the terms quoted in the preceding paragraph, SFM never

   agreed to waive, or otherwise not assert, objections to Defendants’ Request for Production

   regarding Dr. Herman; nor would SFM ever do so. For example (and without limitation),

   Paragraph 1 of the Request for Production asks for “[a]ny and all communications with Dr.

   Herman regarding this case….” This request clearly violates the work product protection

   afforded an attorney’s communications with experts regarding their Rule 26 report set forth in

   Florida Rule of Civil Procedure 26(b)(4). [ECF No. 157-6 at 2] & [ECF No. 157-7]. In response

   to this request, SFM raised a work product objection and withheld privileged documents. Yet,

   Defendants’ Motion takes no issue with these objections because: a) they are clearly meritorious

   under Rule 26(b)(4); and b) Defendants well know SFM never agreed to waive, or not assert,

   objections to their Request for Production regarding Dr. Herman—including those at issue in

   their Motion.

          24.      Just as SFM had promised, it served a Response, and produced non-objectionable

   documents responsive, to Defendants’ Request for Production on October 16, 2019, the day

   before Dr. Herman’s deposition. [ECF No. 157-6]. As an additional act of good-faith

   cooperation, and at Mr. Pivnik’s request, SFM also served him with its Privilege Log associated

   with the Response on October 16, 2019, so he could use it at Dr. Herman’s deposition, despite

   that it was not due until 14 days later pursuant to Local Rule 26.1(e)(2)(D). [ECF No. 157-7]

          25.      On October 17, 2019, Mr. Pivnik deposed Dr. Herman and asked him questions

   about the documents produced and Privilege Log served by SFM in response to Defendants’

   post-discovery deadline Request for Production directed to Dr. Herman.

          26.      In sum, it is irrefutable that: a) SFM timely disclosed Dr. Herman as its expert



                                                  10
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 11 of 19



   witness and served his Rule 26 Expert Report on Defendants before the September 26, 2019,

   deadline for discovery on the Counterclaim; b) SFM offered to produce, and in fact produced,

   Dr. Herman for deposition after the discovery deadline; and c) SFM went even further to resolve

   Defendants’ baseless assertion that Dr. Herman was not timely disclosed by agreeing to accept

   an untimely Request for Production after the deadline for discovery on the Counterclaim, shorten

   its response time to the Request, and produce responsive, non-objectionable documents before

   Dr. Herman’s deposition, as promised. Simply put, SFM has done absolutely nothing wrong in

   the discovery related to Dr. Herman, much less anything that remotely justifies the extreme

   sanctions requested in Defendants’ Motion.

                    III.   LEGAL STANDARD FOR EXCLUDING EXPERT

          Excluding or striking an expert witness is “an ‘extreme’ sanction, not normally to be

   imposed absent a showing of willful deception of ‘flagrant disregard’ of a court order by the

   proponent of the evidence.” Catalina Rental Apts., Inc. v. Pacific Ins. Co., Ltd., No. 06-cv-

   20532, 2007 WL 1050634, at *3 (S.D. Fla. Apr. 3, 2007) (quoting Quinn v. Consolidated

   Freightways Corp. of Del., 283 F.3d 572, 576-77 (3rd Cir. 2002), and denying motion to strike);

   Rubinstein v. Keshet Inter Vivos Trust, No. 17-cv-61019, 2018 WL 6446575, at *2 (S.D. Fla.

   Dec. 10, 2018) (“Excluding expert testimony is a drastic sanction requiring careful

   consideration.”); Brooks v. United States, 837 F.2d 958, 961 (11th Cir. 1988) (district court

   abused discretion in excluding expert). Further, when expert witnesses are excluded, that

   exclusion typically stems from an expert’s failure to meet the requirements of Daubert or a

   party’s egregious conduct for which there is no other remedy. As no extreme or egregious

   conduct occurred on the part of SFM, and Defendants do not (and cannot) argue that Dr. Herman

   is not qualified, Dr. Herman should not be excluded nor should his testimony be limited.



                                                  11
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 12 of 19



                                         IV.     ARGUMENT

   A.     Defendants fail to cite any authority that supports their request to strike Dr.
          Herman, limit his testimony, or impose an adverse inference, and those requested
          sanctions are prohibited under Eleventh Circuit precedent.

          As explained in the above timeline, Defendants’ request to strike Dr. Herman, limit his

   testimony, or provide an adverse inference is utterly devoid of any factual foundation, as SFM

   has not engaged in any conduct even arguably justifying these sanctions. Consistent with this

   fact, the bulk of Defendants’ Motion to Exclude is spent arguing the merits of SFM’s objections

   to producing medical records of patients previously treated by Dr. Herman, who have no

   connection to this case.5 [ECF No. 157 at 4-8]. Not until page eight of their motion, under the

   heading of “Prejudice – No ability to Cure,” do Defendants even attempt to state grounds for

   striking Dr. Herman, limiting his testimony, or subjecting it to an adverse inference.

   Conspicuously absent from this four-sentence discussion is any citation to a rule, opinion, or

   other legal authority authorizing the relief requested by Defendants, or otherwise suggesting it is

   proper. This material omission is not surprising, as it would be an abuse of discretion to grant

   Defendants’ requested relief under Brooks v. U.S., 837 F. 2d 958 (11th Cir. 1988).

          In Brooks, the plaintiff in a medical malpractice action served a supplemental

   interrogatory disclosing an expert witness on July 5, 1985, approximately two weeks before an

   extended discovery deadline of July 22, 1985, and less than a month before the start of the trial

   docket on August 5, 2019. Brooks, 837 F. 3d at 960. The defendant first scheduled the expert’s

   deposition but then withdrew the notice and filed a motion to strike the expert. Id. The trial court

   granted the motion and struck the expert. Id. at 961. On appeal, the Eleventh Circuit ruled that


   5
    These meritless discovery arguments are untimely under Magistrate Judge Becerra’s discovery
   procedures interpreting Local Rule 26.1(g)(1) as discovery on Defendants’ Counterclaim closed
   on October 17, 2019. Nonetheless, SFM addresses them in Section B below.


                                                   12
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 13 of 19



   the trial court abused its discretion by striking the plaintiff’s expert on numerous grounds. First,

   the trial court erred by entering such a “drastic” sanction, which substantially impaired the

   plaintiff’s ability to prove her case. Id. Second, the trial court did not identify any legal authority

   that authorized striking plaintiff’s expert. Id. Importantly, the Eleventh Circuit explained that

   Federal Rule of Civil Procedure 37(b)(2) (“Rule 37(b)(2)”) did not authorize the trial court to

   strike the expert because the plaintiff had not violated a court order. Id. Finally, the court

   explained that there were “no findings that plaintiff did anything wrong.” Id. at 963.

          SFM has done absolutely nothing wrong regarding the discovery related to Dr. Herman.

   On the contrary, SFM went out of its way to accommodate Defendants’ requests for discovery.6

   Moreover, Defendants’ requested sanctions of striking Dr. Herman, limiting his testimony, or

   imposing an adverse inference on it under Rule 37(b)(2) are improper because SFM has not

   violated a court order that would authorize imposition of any of these Rule 37(b)(2) sanctions.

   Nor does the Motion even cite Rule 37. SFM has simply exercised its right to raise objections to

   Defendants’ Request for Production, which are well-grounded in the law. Simply put, there is no

   factual or legal foundation for imposing any of Defendants’ requested sanctions on SFM. As

   such, the imposition of any of the requested sanctions is prohibited by Brooks’ controlling

   authority contrary to the plain language of Rule 37(b)(2), which requires a violation of a court

   order for the sanctions requested by Defendants.

          Next, Defendants’ request for the Court to provide an adverse inference instruction to the

   jury speculating that Dr. Herman’s records would have the same level of detail as Dr. Feijoo’s is

   frivolous. Mot. [ECF No. 157 at 8]. An adverse inference instruction applies only when a party

   has destroyed evidence in bad faith, not merely when a party objects to producing documents.

          6
             These are the same Defendants who represented to Judge Ruiz that all discovery
   relating to the Counterclaim could be completed in a mere seven days. See supra paragraph 13.


                                                     13
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 14 of 19



   See Slattery v. Precision Resp. Corp., 167 F. App’x 139, 141 (11th Cir. 2006); Socas v. N.W.

   Mut. Life Ins. Co., No. 07-cv-20336, 2010 WL 3894142, at *4 (S.D. Fla. Sept. 30, 2010);

   Optowave Co., Ltd. v. Nikitin, No. 6:05-cv-1083, 2006 WL 3231422, at *8 (M.D. Fla. Nov. 7,

   2006). Defendants cite no case law—nor can they—that offers a shred of support for an adverse

   inference. Thus, the remedies of exclusion and adverse inference Defendants seek are improper

   and unsupported by applicable legal authority.

   B.     Defendants’ request for medical records of Dr. Herman’s patients who have no
          connection to this case violates the patients’ privacy rights and seeks information
          that is neither relevant nor discoverable.

          1.      Florida Statutes and the Florida Constitution prohibit disclosure of the
                  patients’ medical records, and no exceptions apply in this case.

          Defendants incorrectly assert they are entitled to discover the medical records of patients

   treated by Dr. Herman who are not at issue in this case. Florida Statute § 456.057(7) prohibits a

   health care practitioner from disclosing a patient’s record to “any person other than the patient or

   the patient’s legal representative or other health care practitioners and providers involved in the

   care or treatment of the patient, except upon written authorization of the patient.” Fla. Stat. §

   456.057(7). The statute provides only very limited exceptions. Relevant here, § 456.057(7)(a)(3)

   provides that such records may be disclosed “[i]n any civil or criminal action, unless otherwise

   prohibited by law, upon the issuance of a subpoena from a court of competent jurisdiction and

   proper notice to the patient or the patient’s legal representative by the party seeking such

   records.” Fla. Stat. § 456.057(7)(a)(3) (emphasis added). Thus, Florida law prohibits Dr. Herman

   from disclosing the private medical records of his patients.

          In their attempts to circumvent this statutory scheme as well as Florida’s constitutional

   right to privacy, Defendants cite an inapplicable medical malpractice case, Amente v. Newman,

   653 So. 2d 1030 (Fla. 1995), in which a plaintiff-patient sued her physician and claimed that his


                                                    14
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 15 of 19



   method for delivering the plaintiff’s baby caused injury to the baby. The plaintiff’s claim focused

   on whether the physician’s delivery method was appropriate for other similarly situated obese

   mothers, so the plaintiff sought records of other obese mothers whose babies were delivered by

   the physician. In deciding to allow the mother to obtain these records, the Court cited a narrow

   exception applicable only to medical negligence actions and similar actions where a health care

   provider is or will be named as a defendant. Fla. Stat. § 456.057(8) (formerly codified as Fla.

   Stat. § 55.241(2)). Contrary to Defendants’ assertions, Amente did not render Florida’s privacy

   statutes meaningless, but, rather, recognized the unusual circumstances of that case and allowed

   limited discovery to take place. See Graham v. Dacheikh, 991 So. 2d 932, 934 (Fla. Dist. Ct.

   App. 2008) (“The unusual circumstances in Amente are not grounds for trial courts and litigants

   to routinely disobey the unequivocal requirements of section 456.057(7) when seeking discovery

   from expert witnesses.”).

          Defendants recognize § 456.057(7)(a)’s application to the medical records of Dr.

   Herman’s patients. They claim, however, that the strict prohibition against disclosing these

   records to third parties may be overcome by redacting the patients’ names and other identifying

   information. This same argument was rejected under circumstances nearly identical to this case

   in Graham.

          In Graham, the defendants in an automobile negligence action sought records and reports

   of non-parties from a physician who performed a medical examination of the plaintiff. Id. at 932.

   Significantly, the court noted that “[i]t appears that these medical reports of nonparties are

   desired not to discover evidence relevant to prove the plaintiffs’ case, but merely to give their

   attorneys a basis to engage in impeachment of Dr. Sergay.” Id. The court went on to analyze and

   distinguish the Amente case, and explained that Amente was not applicable to the Graham case



                                                   15
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 16 of 19



   “for at least four reasons: (1) Amente was a medical negligence case; (2) the affected doctor was

   a party; (3) the discovery sought related to substantive issues in the case; and (4) the supreme

   court concluded that compliance with the statute was impossible.” Graham, 991 So. 2d at 935.

           The court further determined that redacting identifying information did not overcome the

   statute’s prohibition on disclosing medical records, particularly where the patients had been

   involved in accidents from which they could be identified. Id. at 935. Ultimately, the court

   concluded that the defendants were not entitled to the medical records, that Amente did not

   eliminate § 456.057’s notice and consent requirements, and that the patients’ privacy rights are

   also implicated by the fundamental right to privacy contained in article I, section 23 of the

   Florida Constitution. Id. at 937. See also USAA Cas. Ins. Co. v. Callery, 66 So. 3d 315, 317 (Fla.

   Dist. Ct. App. 2011) (insurance company not required to disclose medical records of examining

   physician’s last 20 medical examinations of personal injury plaintiffs, and court determined that

   ordering such disclosure would “depart[] from the essential requirements of the law”); Daw v.

   Cowan, Case No. 3:11-cv-96, 2013 WL 5838683, at *8-10) (“Florida courts have determined

   that individuals enjoy a right of privacy in their medical records under this provision of the state

   constitution.”).

           Here, Defendants are seeking to intrude on the privacy rights of individual patients who

   have nothing to do with this lawsuit solely in an attempt to distract from Defendants’ own

   shortcomings with respect to their treatment of the patients who are at issue. Defendants suggest

   that the broad privacy rights afforded the patients wholly unconnected to this case over their own

   medical records under § 457.057(7) can be vitiated by simply redacting their names. In so doing,

   Defendants urge this Court to create a non-existent exception to these statutory protections. As

   explained in Graham, the patients’ particular medical conditions, and the individualized care Dr.



                                                   16
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 17 of 19



   Herman provided to them, renders the records irrelevant and, at best, a basis for inadmissible

   collateral impeachment. Simply put, SFM’s objections to producing the medical records are

   correct and should be sustained. Graham, 991 So. 2d at 935-36; see also U.S. v. Russo, 796 F.2d

   1443, 1454 (11th Cir. 1986) ( “There is no right to impeach a witness with respect to collateral or

   irrelevant matters.”); U.S. v. Ndiaye, 434 F.3d 1270, 1282 (11th Cir. 2002) (“A matter is

   collateral if the matter itself is not relevant in the litigation to establish a fact of

   consequence, i.e., not relevant for a purpose other than mere contradiction of the in-court

   testimony of the witness.”); Dyett v. N. Broward Hosp. Dist., No. 03-cv-60804, 2004 WL

   5320629, at *1 (S.D. Fla. Feb. 13, 2004). Defendants’ arguments under Amente fail for the

   reasons set forth in Graham.

          2.      Defendants mischaracterize the court’s rulings in the Kugler case and ignore
                  critical distinctions in the court’s analysis.

          Defendants next cite State Farm Mut. Auto. Ins. Co. v. Kugler, 840 F. Supp. 2d 1323

   (S.D. Fla. 2011), in which SFM issued subpoenas to law firms in an unrelated case that is both

   factually and legally distinguishable from this case. Mot. [ECF No. 157 at 6-8]. In Kugler, SFM

   alleged that a group of medical providers engaged in a scheme to defraud SFM and SFM asserted

   claims under the Federal Racketeer Influenced and Corrupt Organizations Act (“RICO”) and

   under state law. Kugler, 840 F. Supp. 2d at 1325. A key facet of the fraud scheme was the

   relationship between the defendants, other health care providers, and various personal injury law

   firms, so SFM issued subpoenas to these entities. Id. The law firms objected on various bases,

   including HIPAA and Florida privacy laws. Because the complaint contained both federal and

   state law claims, the court was faced with determining which claims predominated in order to

   establish whether state or federal privilege laws should apply. Id. at 1329-31. The court

   determined that the RICO claims were more important in the case than the state law claims,


                                                   17
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 18 of 19



   which required the application of federal privilege and privacy laws—i.e. HIPAA protections—

   rather than the Florida statutes. Id. at 1331. Law firms are not “covered entities” under HIPAA

   and, therefore, not subject to HIPAA’s regulations. Id. at 1328. Because federal law governed the

   issue, the court concluded Florida privacy law did not apply to the specific facts and claims in

   that case. Id. at 1329-31.

          Here, SFM asserts only state law claims. Consequently, Florida’s privilege and privacy

   laws govern, and Florida Statutes § 456.057(7) bars production of the medical records at issue.

   Further, in Kugler, SFM sought the records as evidence in support of key facets of the fraudulent

   scheme, not as a desperate attempt to attack a credible and competent expert witness through

   exploiting private medical records. Defendants ignore these critical distinctions and focus only

   on the court’s conclusion that Florida privacy laws did not apply, without considering the

   specific reasons those laws were not applied.

          Defendants’ analysis of Pierre-Paul v. ESPN, Inc., No. 16-cv-21156, 2016 WL 4530884

   (S.D. Fla. Aug. 29, 2016), is equally unavailing. The Pierre-Paul court simply noted that

   § 456.057 covers health care providers and similar persons, but was not designed to cover a

   journalist who came into possession of medical records. Id. at *1. Here, Dr. Herman, a medical

   doctor, is clearly contemplated by the statute and restricted from producing medical records for

   his patients who are not at issue in this lawsuit. As a result, Defendants’ arguments are

   misplaced, and the Motion should be denied.

   C.     The issue of whether any of Dr. Herman’s opinions are cumulative of those of R.
          Patrick Jacob, M.D., is an evidentiary issue that should be resolved by Judge Ruiz
          at trial in light of the evidence presented, not on a motion for sanctions.

          Finally, with no citations to the record or case law, and no analysis, Defendants argue that

   Dr. Herman that some of his opinions should be excluded because they are cumulative of those

   of Patrick Jacob, M.D. This is an evidentiary issue that should be resolved by Judge Ruiz at trial,

                                                   18
Case 1:18-cv-23329-RAR Document 163 Entered on FLSD Docket 10/31/2019 Page 19 of 19



   and in the context of the evidence that has been admitted during the trial. See Sampson v.

   Carnival Corp., No. 15-cv-24339, 2016 WL 11547658, at *3 (S.D. Fla. Dec. 12, 2016).

   Accordingly, the Court should decline to rule on Defendants’ argument that some of Dr.

   Herman’s opinions are cumulative of those of Dr. Jacob in the context of Defendants’ Motion

   and without a trial record.

          Dated October 31, 2019.

                                                    Respectfully submitted,


                                                    /s/ Kenneth P. Hazouri
                                                    KENNETH P. HAZOURI
                                                    Fla. Bar No. 019800
                                                    khazouri@dsklawgroup.com
                                                    ANDREW S. BALLENTINE
                                                    Fla. Bar No. 118075
                                                    aballentine@dsklawgroup.com
                                                    DEBEAUBIEN, SIMMONS, KNIGHT,
                                                      MANTZARIS AND NEAL, LLP
                                                    332 North Magnolia Avenue
                                                    Orlando, Florida 32801
                                                    Telephone: (407) 422-2454

                                                    —and—

                                                    DAVID I. SPECTOR, ESQ.
                                                    Fla. Bar No. 086540
                                                    david.spector@hklaw.com
                                                    KAYLA L. PRAGID, ESQ.
                                                    Fla. Bar No. 098738
                                                    kayla.pragid@hklaw.com
                                                    HOLLAND & KNIGHT LLP
                                                    222 Lakeview Avenue, Ste. 1000
                                                    West Palm Beach, Florida 33401
                                                    Telephone: (561) 833-2000
                                                    Facsimile: (561) 650-8399

                                                    Attorneys for Plaintiff/Counter-Defendant




                                               19
